86 F.3d 1149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Duremea Ann BUGGS, Plaintiff-Appellant,v.UNITED STATES of America;  The American Red Cross;  SaintElizabeth's Hospital;  Gwendolyn L. Buggs;Deborah E. Robertson;  James Lovett;Anne B. Salisbury, Defendants-Appellees.
No. 95-3214.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.

Duremea Ann Buggs, Appellant Pro Se.  Phillip J. Anthony, PATTERSON, DILTHEY, CLAY & BRYSON, Raleigh, North Carolina;  Virginia Anne Gibbons, Assistant Attorney General, Raleigh, North Carolina, for Appellees.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing her civil complaint as frivolous, denying her motion for reconsideration, and denying her motion to vacate.   We have reviewed the record and the district court's opinions and find no abuse of discretion and no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Buggs v. United States, No. CA-95-766-5-BR (E.D.N.C. Oct. 18, 1995;  Nov. 7, 1995;  and Dec. 26, 1995).   We also deny Appellant's motions for correction of the record on appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED